Citation Nr: 0734185	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for pes 
planus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.

Service connection for pes planus was previously denied in a 
March 2002 rating decision.  On her May 2003 application for 
compensation and pension, the veteran claimed service 
connection for a bilateral foot condition, which is presently 
on appeal.  The Board finds that the prior adjudication was 
of the same claim, however styled, and is appropriately 
adjudicated as a request to reopen a claim of service 
connection for pes planus.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997) (a new etiological theory does not constitute 
a new claim).  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for pes planus.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a March 2002 rating decision, the RO denied service 
connection for pes planus.  The veteran was advised of the 
decision and of her appellate rights, but did not appeal the 
denial.

3.  Evidence obtained since the March 2002 rating decision is 
not new and material with respect to the claim of entitlement 
to service connection for pes planus.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence obtained since the March 2002 rating decision 
denying service connection for pes planus is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003 and January 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim for service connection, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the appealed AOJ decision 
was inadequate.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
January 2006 and a Supplemental Statement of the Case was 
issued subsequent to that notice in June 2007, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to obtaining new and material evidence, the 
Board finds that the January 2006 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her the opportunity to undergo a  physical 
examination and by affording her the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though she declined to do so.  The Board notes that the 
veteran was scheduled for a VA examination in August 2003 and 
she did not appear.  She phoned VA an notified them that she 
would be out of town until December 2003.  At the time of the 
phone contact, VA personnel advised the veteran that she 
could call and have the examination rescheduled upon her 
return to California.  The veteran did not reschedule her VA 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim.  

In March 2002, the RO denied service connection for pes 
planus finding the condition preexisted service, there were 
no in-service complaints or treatments for a foot condition 
and the separation examination made no mention of any foot 
condition.  The veteran was advised of the denial of benefits 
and of her appellate rights, but did not appeal the decision.  
As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to an application submitted in May 2003, the veteran 
seeks to reopen her previously denied claim of service 
connection for pes planus.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the March 2002 rating decision, the evidence of record 
includes, VA treatment records, dated from July 2002 to June 
2003, a private surgery consent form dated in March 2004, a 
private operative report dated in March 2004 and VA treatment 
records, dated from October 2003 to December 2004.  

The VA treatment records from July 2002 to June 2003 reveal 
complaints of a right foot bunion and an in-service foot 
injury.  At a May 2003 treatment, the veteran advised that 
she thought her foot condition should be service connected.  
In February 2003, the veteran was seen by a VA podiatrist.  
She advised him that while in service she injured her foot 
and currently complained of a bunion on her right foot.  She 
related that her foot was only in pain on Sundays when she 
attended church and had to wear foot padding.  The podiatrist 
assessed her has having a large bunion with associated hallux 
valgus.  Upon physical examination, the podiatrist noted that 
there was no tenderness, warmth or redness over the bunion 
and found that the condition did not warrant surgery.  The 
podiatrist referred the veteran to Compensation and Pension 
personnel to pursue her claim for service connection for pes 
planus.  He did not opine as to the cause of her current foot 
condition.  

In March 2004, the veteran underwent a chevron bunionectomy 
and arthroplasty on the right foot and toe, respectively.  
There is no reference as to the cause or possible link 
between the veteran's current foot diagnosis and her years in 
service.  

The VA medical records, dated from October 2003 to December 
2004 referenced the veteran's March 2004 bunion surgery.  
During this time period, there is no indication that the 
veteran sought treatment for a foot condition, in fact, she 
was seeking treatment for unrelated conditions and her foot 
surgery was mentioned in notes discussing her medical 
history.  

Following a complete and careful review of the record, the 
Board finds that evidence obtained since March 2002 is new, 
in that it was not previously before agency decision-makers 
when deciding the original claim.  The evidence, however, is 
not material because it does not speak to an unestablished 
fact necessary to substantiate the claim-specifically, 
whether there is a link between the veteran's current foot 
condition and service.  The medical evidence submitted merely 
notes the veteran's current foot condition and history of 
foot surgery.  None of the reports submitted by private 
treating physicians indicated any link between the veteran's 
service and her current diagnosis.  Records showing treatment 
years after service which do not link the post-service 
condition to service in any way are not considered new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  
Consequently, the claim is not reopened and service 
connection for pes planus remains denied.    


ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for pes planus is not 
reopened and remains denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


